DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s reply to the August 27, 2021 Office Action, filed December 21, 2021, is acknowledged.  Applicant previously canceled claims 1-107, 109, 112-128, and 130-140.  Applicants make no amendments.  Claims 108, 110-111, 129, and 141-151 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed August 27, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
 	An amendment to the Sequence Listing Incorporation by Reference paragraph, as filed on December 21, 2021.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the  ASCII text file as 2,654,291 bytes, whereas ASCII text file of the Sequence Listing itself lists the size of the file as 2,654,264 bytes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 108, 110-111, 129, 141-144, and 146-151 are rejected under 35 U.S.C. 103 as being unpatentable over Findlay et al. (513 Nature 120-123 and 1-12 Methods/Figures (August 20, 2014)) in view of Li et al. (9(8) PLOS One e105779 1-10 (August 28, 2014)), Schild et al. (38(4) Nucleic Acids Research 1061-1079 (November 26, 2009)), and Fine et al. (22 Supplement 1 Molecular Therapy S34 Abstract 90 (May, 2014)).  This rejection is maintained.
Findlay discloses multiplex homology repair systems that comprise a library of donor templates (homology directed repair (HDR) templates) (abstract).  Findlay discloses that the HDR library comprises splice sites (Figure 3).  Findlay discloses that the expression of the genes can be analyzed (page 120, column 1, first paragraph).  Findlay discloses that the system includes an enzyme, such as CRISPR/Cas9, able to create double strand breaks in one or more target sites, which can be repaired by HDR, which is interpreted as comprising resection (abstract and Figure 1).  Findlay discloses that CRISPR/Cas9 and multiple guide RNAs (gRNAs) can be used to provide for multiplex homology directed repair (abstract).  Findlay discloses that the protospacer adjacent motifs (PAMs) can be used for CRISPR targeting Extended Data Figure 5).  Findlay discloses that CRISPR-induced cutting stimulates homologous recombination with the HDR library (Figure 1).

Li discloses a CRISPR/Cas9 system where the Cas9 is the Cas9D10A nickase, which increases the level of homology directed repair (abstract and page 3, column 2, final full paragraph).  Li discloses the use of two gRNAs (paired gRNAs) (paragraph bridging pages 3 and 4 and page 9, column 2, first full paragraph).  Li discloses that use of more than one gRNA results in 5’ overhangs (page 4, paragraph bridging columns 1 and 2).
Schild discloses that RAD51 is a protein that is involved in homology directed repair mechanisms (abstract and page 1061, column 2).  Schild discloses that BRCA1 and BRCA2 also provide for homology directed repair in cells (abstract and page 1061, column 2).  Schild discloses that overexpression of RAD51 provides for suppression of HDR defects (page 1070, column 1).
Fine discloses using CRISPR/Cas9 systems that are able to target genes involved in diseases caused by a mutation in a gene (paragraph 1).  Fine discloses that CRISPR/Cas9 provides for a higher rate of homology directed repair compared to non-homologous end joining (paragraph 5).  Specifically, Fine discloses targeting the human beta-globin (HBB) gene, which has a mutation that causes sickle cell anemia (paragraph 1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the double nickase using the two gRNAs, as disclosed by Li, to provide for increased HDR in a cell, according to the method of Findlay, in order to increase HDR in a cell where alteration of the nucleic is desired because the HDR will result in fewer off-target effects or mutations as compared to non-homologous end joining (NHEJ).  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Schild’s RAD51, BRCA1, or BRCA2 in the method disclosed and suggested by Findlay and Li because this will also increase the use of HDR as the repair pathways instead of NHEJ, which then results in lower off-target effects and/or .

Claim 145 is rejected under 35 U.S.C. 103 as being unpatentable over Findlay in view of Li, Schild, and Fine as applied to claims 108, 110-111, 129, 139-144, and 146-149 above, and further in view of Saleh-Gohari et al. (31(12) Nucleic Acids Research 3683-3688 (2004).  This is a new rejection necessitated by Applicant’s amendments.  This rejection is maintained.
Findlay, Li, Schild, and Fine disclose and suggest a method of altering a sequence of a target cell, as discussed above.
Findlay, Li, Schild, and Fine fail to disclose or suggest inclusion of a cell cycle arrest compound.
Saleh-Gohari disclose that double strand breaks can be repaired by homologous recombination (HR), non-homologous end joining (NHEJ), but that NHEJ and HR using single strand annealing (SSA) can result in deletions (abstract).  Saleh-Gohari discloses that error-free homologous recombination requires a homologous DNA template, and occurs preferentially in late S, G2, and M phases of the cell cycle (abstract).  Saleh-Gohari discloses arresting the cells with thymidine or nocodazole (paragraph bridging pages 3863 and 3863).  Saleh Gohari discloses that conservative homologous recombination occurs primarily in the S phase of the cell cycle (page 3684, column 2, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Saleh-Gohari’s cell cycle arrest compounds in order to provide cells at a point in the cell cycle where error-free recombination can occur according the method disclosed and suggested by Findlay, Li, Schild, and Fine.  Because error-free recombination is more likely to occur at .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 108, 110-111, 129, and 141-151 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 12, 16-17, 31, 37, 50, 102, and 110-11 of copending Application No. 16/088,159 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the ‘159 application claim methods of altering nucleic acids in a cell at a target molecule by contacting a cell with a gRNA, an RNA-guided nuclease, which may be Cas9, and a repair-modulating enzyme molecule.  This method encompasses the instant method of altering a cell by contacting the cell with a gRNA, a Cas9 molecule, and a homology directed repair (HDR) enhancer.  Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would be able to select the appropriate guide RNA, Cas9 molecule, and compound to enhance HDR.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicant’s arguments have been fully considered but are not deemed to be persuasive.

Applicant again cites KSR, again stating that there must be a flexible teaching, suggestion, or motivation test to combine known elements in order to show the combination is obvious.  However, as stated previously, it is the combination of references provides the motivation where each of the references relates to alteration of a target sequence, where any necessary repair is error-free.  Thus, the motivation to combine these references is clear, and provided by the references themselves.  As disclosed by both Findlay and Saleh-Gohari, and discussed above, and previously, certain DNA repair pathways are error-prone, including non-homologous end joining (NHEJ).  By providing methods to increase the error-free repair pathways, one of ordinary skill in the art would be motivated to add the claimed HDR enhancer to the method of altering a sequence using CRISPR-Cas systems. 
Further, because each of the references relate to the same subject matter, i.e., the repair of nucleic acid sequences, Applicant’s assertion that there is no motivation to combine the references is still unfounded.  Here, the references are directed to the same subject matter (reducing errors in DNA repair when altering a DNA sequence) and pertinent to the problem faced by the inventor (errors induced in target sequences when repaired by error-producing repair means, such as non-homologous end joining.
	Regarding Applicant’s assertion that a prima facie case of obviousness has not been presented, as discussed previously and above, the references themselves provide motivation to combine, resulting in a direct path to the claimed invention.  In addition, one of ordinary skill in the art, desiring to alter a target sequence in a cell using Cas9 with an HDR enhancer molecule would have combined the prior art elements according to known methods to yield predictable results.  Further, the method would have i.e., the claimed enhancers, including Rad51, a known inhibitor of BRCA1 and/or BRCA2), with a reasonable expectation of success.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Applicant’s assertion that Schild teaches away from the claimed invention by disclosing that Rad51 overexpression suppresses HDR defects, and that the teachings of Schild are misunderstood, it is again noted that Schild also states that expression of BRCA1 and BRCA2 provide for HDR defects.  And Schild further provides that overexpression only partially suppresses defects in recombination mediators and suppression of HDR defect by exogenous Rad51 is not complete (see paragraph bridging pages 1063 and 1064).  In addition, one of ordinary skill in the art would have been able to determine a level of Rad51 cell contact such that BRCA1 and/or BRCA2 induced defects of HDR would be reduced.  As such, an inhibitor of BRCA1 and/or BRCA2 would provide for lower HDR defect occurrence and enhanced correct HDR, including Rad51 because an inhibitor of BRCA1 and/or BRCA2 would be expected to enhance proper HDR mechanisms, regardless of the effects of Rad51 expression.  And a level of Rad51 expression sufficient to inhibit BRCA1 and/or BRCA2 could be determined without undue experimentation.  Therefore, Rad51 is encompassed by the claim because, as an inhibitor of BRCA1 and/or BRCA2 it will reduce HDR defects caused by BRCA1 and/or BRCA2, as disclosed by Schild.
In addition, Applicant has still not provided any objective, factually-supported evidence that the cited prior art references would not render the instant invention obvious, when applied to the claims as a whole.  As shown by the cited prior art, it was well-known that certain types of DNA repair resulted in errors in the template, and that other types of DNA repair, such as homology directed repair and homologous recombination, resulted in error-free repair.  Thus, one of ordinary skill in the art would expect that HDR enhancers provided to a method of altering target DNA sequences would provide for error-free repair of the breaks induced by the CRISPR enzyme, as required by the claims.  Applicant has again provided only arguments of counsel, and arguments of counsel cannot take the place of factually See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).   Applicants have not yet provided any objective, factually supported evidence that Rad51 does not enhance HDR repair via inhibition of BRCA1 and/or BRCA2 induced HDR defects.  
Further, while Schild relates to the overexpression of Rad51 because ordinarily skilled artisan in molecular biology would have been able to determine the level of Rad51 with which to contact the cells in order to provide the desired level of BRCA1 and/or BRCA2 without undue experimentation.  Using a known inhibitor of BRCA1 and/or BRCA2 would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention.  As discussed above, because Rad51 is a known inhibitor of BRCA1 and/or BRCA2, it would have been obvious to try for use as an HDR enhancer.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Saleh-Gohari, it is noted that this reference is cited solely for the use of a cell cycle arrest compound, so that the HDR can take place in the preferred cell cycle phase.
For all these reasons, and those listed above, the combination of Findlay, Li, Schild, and Fine (as well as Saleh-Gohari) is deemed to render the instant invention as a whole and as claimed in claims 108, 110-111, 129, and 139-151 obvious.

	Regarding the non-statutory double patenting rejection, Applicant asserts that, because the ‘159 application has a later effective filing date than the instant application, the rejection should be withdrawn.
	While Applicant is correct that the effective filing date of the ‘159 application is later than the effective filing date of the instant application, there are additional rejections set forth above.  Upon the indication of allowable subject matter, this rejection will be withdrawn.  At this time, however, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636